18 N.Y.3d 976 (2012)
967 N.E.2d 703
944 N.Y.S.2d 478
2012 NY Slip Op 691144
In the Matter of STATE OF NEW YORK, Respondent,
v.
ENRIQUE T., Appellant.
Motion No: 2012-166.
Court of Appeals of New York.
Submitted February 14, 2012.
Decided April 3, 2012.
*977 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2).